Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 1 of 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00736-RPM

THE STATE OF COLORADO,

      Plaintiff,

v.

UNITED STATES DEPARTMENT OF JUSTICE, and
WILLIAM PELHAM BARR, in his official capacity as Attorney General of the
United States,

      Defendants.



       SECOND AMENDED COMPLAINT FOR DECLARATORY AND
                    INJUNCTIVE RELIEF



                                 INTRODUCTION

      1.     The Byrne JAG Memorial Justice Assistance Program (Byrne JAG)

provides grants that law enforcement agencies throughout Colorado rely on to keep

our communities safe. The United States Department of Justice recently sought to

impose conditions on these grants that violate the rule of law. The State of

Colorado sues to ensure that the United States Department of Justice follows the

rule of law and continues to provide these critical funds to law enforcement in

Colorado.

      2.     Specifically, the State of Colorado, through its Attorney General,
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 2 of 31




brings this Complaint to ensure that the United States Department of Justice and

the United States Attorney General follow the rule of law and stop withholding

congressionally appropriated federal funds unless Colorado agrees to comply with

the Defendants’ immigration-related conditions, referred to as Special Conditions,

that are not authorized by statute and violate the Tenth Amendment to the U.S.

Constitution, the Constitution’s Spending Clause, the Administrative Procedure

Act, and the Separation of Powers doctrine.

      3.     Every federal court that has examined Defendants’ attempts to

impose immigration-related conditions on these grants has found them unlawful

and an overreach by the federal government. See, e.g., City of Chicago v. Sessions,

888 F.3d 272 (7th Cir. 2018)(holding conditions unlawful and entering nationwide

injunction against their enforcement), nationwide injunction vacated, Case No. 17-

2991, 2018 WL 4268817 (7th Cir. June 4, 2018)(en banc); States of New York v.

U.S. Dep’t of Justice, 343 F. Supp. 3d 213 (S.D.N.Y. 2018)(holding conditions

unlawful); City of Evanston v. Sessions, No. 18-4853 (N.D. Ill. Aug. 9, 2018)

(holding conditions unlawful and entering but staying injunction against

enforcement against any member of the United States Conference of Mayors, open

to all cities with more than thirty thousand residents), stay lifted, Case No. 18-

2734 (7th Cir. Aug. 29, 2018); City of Philadelphia v. Attorney General, Case No.

18-2648, 2019 WL 638931 (3d. Cir. Feb. 15, 2019) (holding conditions unlawful and

affirming, but narrowing, preliminary injunction barring enforcement of



                                           2
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 3 of 31




conditions).

      4.       Nonetheless, Defendants continue to demand Colorado agree to these

unlawful conditions. Because of these demands, Colorado now faces the prospect of

losing approximately $2.7 million in grant money that it is entitled to in federal

funding for State and local criminal justice programs.

      5.       The federal funding at issue comes from the Byrne JAG Memorial

Justice Assistance Program that is administered by the United States Department

of Justice (DOJ) through the Office of Justice Programs (OJP), Bureau of Justice

Assistance (BJA).

      6.       Byrne JAG is a formula grant program that for years has provided

funding to states and state localities.

      7.       Beginning in 2017, Defendants added immigration-related conditions

to the Byrne JAG Special Conditions. Substantially similar immigration-related

Special Conditions are contained in the Fiscal Year (FY) 2018 Byrne JAG grant.

      8.       For FY 2017, Colorado applied for, was awarded, and accepted Byrne

JAG funds. Colorado’s acceptance of the funds came with the caveat that Colorado

would not comply with the immigration-related Special Conditions as litigation in

other federal circuits had shown similar Special Conditions to be unconstitutional.

After accepting the FY 2017 funds, Colorado distributed the Byrne JAG funds it

received to criminal justice related programs.




                                          3
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 4 of 31




      9.     The immigration-related Special Conditions for Colorado’s FY 2018

Byrne JAG grant are located in Special Conditions 41 through 47. See Byrne JAG

FY 2018 Award document, attached hereto as Exhibit 1 at pp. 12-18.

      10.    For FY 2018, Colorado applied for, was awarded, and accepted Byrne

JAG funds, with the caveat that it would not comply with the immigration-related

Special Conditions.

      11.    After Colorado accepted the grant, the DOJ informed Colorado that

DOJ’s award of Byrne JAG grant funds for FY 2018 was premature. The DOJ made

it clear that unless Colorado complied with the immigration-related Special

Conditions, Colorado would not receive its funding grant. Colorado refused to

comply with the Special Conditions as, to date, courts have regularly invalidated

nearly identical immigration-related conditions on the grounds that the conditions

were unlawfully imposed and that the conditions constitute “commandeering” of

state and local officials in violation of the Tenth Amendment.

      12.    Due to the Defendants’ actions, unless Colorado acquiesces to the

immigration-related Special Conditions, Colorado and its local jurisdictions will lose

funding for important criminal justice related programs that are unrelated to the

Special Conditions.

      13.    For these reasons, and those discussed below, the Court should find

that imposition of the immigration-related Special Conditions is unconstitutional




                                          4
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 5 of 31




and enjoin the Defendants from withholding Colorado’s Byrne JAG funding for FY

2018.

                           JURISDICTION AND VENUE

        14.   The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 2201(a). Jurisdiction is also proper under the judicial review provisions of

the Administrative Procedure Act, 5 U.S.C. § 702.

        15.   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities.

Plaintiff, the State of Colorado, is a sovereign state in the United States of America.

A substantial part of the events or omissions giving rise to this complaint occurred

and continue to occur within this district.


                                      PARTIES

        16.   Plaintiff, the State of Colorado, is a sovereign state in the United

States of America. As chief executive officer of the State of Colorado, Governor

Jared Polis is responsible for applying for Byrne JAG grants, and he is required to

certify that Colorado has complied with conditions for the receipt of Byrne JAG

funds. The Colorado Department of Public Safety, an executive department within

Colorado state government, through its Division of Criminal Justice, prepares the

Byrne JAG grant application and is responsible for obtaining and disbursing funds

under the program.




                                              5
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 6 of 31




      17.     Defendant United States Department of Justice is an agency of the

United States government and has responsibility for implementing the Byrne JAG

program.

      18.     Defendant William Pelham Barr is the Attorney General of the United

States and is the federal official in charge of the United States Department of

Justice. The U.S. Attorney General is sued in his official capacity.


                            GENERAL ALLEGATIONS

      A.     Byrne JAG program.

      19.    The Byrne JAG program is the primary provider of federal criminal

justice funding to state and local jurisdictions through Colorado’s Division of

Criminal Justice. The program is named after a New York police officer, Edward

Byrne, who was killed in the line of duty. https//www.bja.gov/JAG/about.html.

      20.    The Byrne JAG program has its origins in the Omnibus Crime Control

and Safe Streets Act of 1968, Pub. L. No. 90-351, tit. L 82 Stat. 197, which created

grants to assist the law enforcement efforts of state and local authorities. States of

New York, 343 F. Supp. 3d at 221. Congress designed the grant so that states and

municipalities could adopt programs “based upon their evaluation of State and local

problems of law enforcement.” S. Rep. No. 90-1097, at 2 (1968).

      21.    The 1968 Act contained language prohibiting “any department, agency,

officer, or employee of the United States [from] exercise[ing] any direction,

supervision, or control over any police force or any other law enforcement agency of


                                           6
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 7 of 31




any State or any political subdivision thereof.” Id. § 518(a), 82. Stat. at 208. This

prohibition remains, codified under the same chapter where Byrne JAG is found.

See 34 U.S.C. § 10228(a).

      22.    Congress established the Byrne JAG program in 1988. See Anti-Drug

Abuse Act of 1988, Pub. L. No. 100-690, tit. VI, § 6091(a), 102 Stat. 4181 (repealed

2006). The program was initially designed to “assist States and units of local

government in carrying out specific programs which offer a high probability of

improving the functioning of the criminal justice system.” Id. tit. VI, § 6091(a), 102

Stat. 4181 (repealed 2006).

      B.     Byrne JAG administration of funding.

      23.    Between 1994 and 2005, Congress re-tooled the Byrne JAG program to

more broadly include grant programs to reduce crime and improve public safety.

      24.    In 2005, Congress enacted the Byrne JAG program in its current form

to provide state and local governments with “more flexibility to spend money for

programs that work for them rather than to impose a ‘one size fits all solution.’” Pub.

L. No. 108-447, 118 Stat. 2809 (2004); (H.R. Rep. No. 109-233, at 89 (2005); see also

34 U.S.C. § 10151(a), (b)(1).1 The current form of the program was codified in 2006.

The Byrne JAG program is administered by the OJP within the DOJ and is funded

pursuant to 34 U.S.C. §§ 10151-10158.


1
 On September 1, 2017, the United States Code was reorganized, shifting the
applicable provisions related to the Byrne JAG program from 42 U.S.C. § 3750-
10158.


                                           7
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 8 of 31




      25.     In the Byrne JAG legislation, Congress established eight categories of

criminal justice programs for which states and local governments can receive

funding. 34 U.S.C. § 10152(a)(1). Eligible grantees are entitled to their awards so

long as their Byrne JAG funds go toward one or more of the following eight

program areas: 1) law enforcement; 2) prosecution and courts; 3) prevention and

education; 4) corrections and community corrections; 5) drug treatment and

enforcement; 6) planning, evaluation, and technology improvement; 7) crime victim

and witness programs; and, 8) mental health programs. See 34 U.S.C.

§10152(a)(1)(A)-(H).

      26.     Byrne JAG is structured as a formula grant, not a discretionary

grant. See 34 U.S.C. §10156(a)(1). Grant funds are awarded to eligible grantees

according to a prescribed formula. Id. The allocation of Byrne JAG funds is a

function of population and violent crime in each state. Id. Under the statutory

formula, 60 percent of the total allocation to a state must be given directly to the

state and 40 percent of the total allocation to a state must be given to local

governments within the state. Id. §§ 10156(b)(1)-(2); (d)(1). Congress guarantees to

each state a minimum allocation of Byrne JAG funds. See id. at § 10156(a)(2).

      27.     To obtain Byrne JAG funds each fiscal year, states and local

governments must apply. See 34 U.S.C. § 10153(A). An application must include

various items including the following:

            a. a certification that the program funds will not be used to “supplant



                                           8
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 9 of 31




               State or local funds,” Id. § 10153(A)(1);

            b. an assurance that the application was submitted for review to the

               State’s governing body, unit of local government or organization

               designated by that governing body, Id. § 10153(A)(2);

            c. an assurance that before the application was submitted it was made

               public and citizens and neighborhood-based organizations had an

               opportunity to comment, Id. § 10153(A)(3);

            d. an assurance that for each fiscal year the applicant shall maintain

               such “data, records, and information (programmatic and financial) as

               the Attorney General may reasonably require,” Id. § 10153(A)(4); and

            e. a certification that the programs to be funded meet the requirements

               of the Byrne JAG statute, that all the information in the application

               is correct, that there has been appropriate coordination with affected

               agencies, and that “the applicant will comply with all provisions of

               this part and all other applicable Federal laws,” Id. § 10153(A)(5).

      28.     The Byrne JAG statute does not include any provisions authorizing the

DOJ to apply conditions on funding.

      C.      Colorado’s participation in the program.

      29.     Colorado has applied for and received Byrne JAG grants since the

program was first enacted.

      30.     Byrne JAG has funded a variety of Colorado and local law



                                            9
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 10 of 31




 enforcement programs and activities.

          D.     Changes in Byrne JAG requirements.

          31.    On July 25, 2017, the OJP within the DOJ, which administers Byrne

 JAG, announced new conditions for direct award applicants for the FY 2017 grant

 cycle.

          32.    One new condition required Colorado or the relevant local

 government’s chief legal officer and chief executive to submit a certification of

 compliance with a 1996 immigration statute, 8 U.S.C. § 1373, with respect to any

 program or activity that would be funded wholly or partially with the Byrne JAG

 award. This condition is commonly referred to as the “compliance” condition. In

 addition, grant applicants were required to: 1) permit personnel from the U.S.

 Department of Homeland Security (DHS) to access correctional or detention

 facilities to meet with suspected aliens and inquire as to their immigrations status;

 and, 2) on request, provide advance notice to DHS regarding the scheduled release

 date and time of an alien in the grant applicant’s custody. These two conditions

 were and are commonly referred to as the “access” and “notice” conditions

 respectively.

          E.     Litigation over immigration-related Special Conditions.

          33.    The immigration-related Special Conditions have been the subject of

 several lawsuits filed by states and municipalities. For instance, in April 2018, the

 Seventh Circuit ruled that DOJ lacked authority to impose access and notice



                                            10
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 11 of 31




 conditions. City of Chicago v. Sessions, 888 F.3d at 277; see also City of Chicago v.

 Sessions, No. 17CV5720, 2018 WL 3608564, at *11-*12 (N.D. Ill. July 27, 2018). In

 related litigation, the Seventh Circuit ordered the entry of an injunction barring

 enforcement of these conditions against any member of the United States

 Conference of Mayors, an organization open to any city with a population of at least

 30,000 residents. City of Evanston v. Sessions, Case No 18-2734 (7th Cir. Aug. 29,

 2018). Twenty-three cities in Colorado are members of the Conference of Mayors,

 including Denver, Colorado Springs, Aurora, Fort Collins, Pueblo, and Grand

 Junction. Meet the Mayors (March 11, 2019), https://www.usmayors.org/mayors/. To

 the extent that these cities receive direct grants from the Byrne JAG program, the

 court has prevented the Special Conditions from applying to these direct grants.

 Additionally, three district courts have held that § 1373 violates the Tenth

 Amendment and therefore, the United States may not condition the receipt of Byrne

 JAG funds on compliance with that unconstitutional statute. City of Chicago, 2018

 WL 3608564, at *5-*11 (”Section 1373 is unconstitutional on its face.”); City of

 Philadelphia v. Sessions, 309 F. Supp. 3d 289, 328-31 (E.D. Pa. 2018) (holding

 § 1373 unconstitutional under the anti-commandeering doctrine); States of New

 York, 343 F. Supp. 3d at 245 (8 U.S.C. § 1373 (a)-(b), as it applies to states and

 localities, is unconstitutional under the Tenth Amendment’s anti-commandeering

 doctrine). A fourth district court held that Notice and Access Conditions were ultra

 vires. City of Los Angeles v. Sessions, No. 18-7347-R (C.D. Cal. 2019).



                                           11
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 12 of 31




          34.   To date, no court considering challenges to the DOJ’s immigration-

 related Special Conditions has found the conditions enforceable.

          F.    FY 2018 Special Conditions.

          35.   For FY 2018, Byrne JAG’s Colorado grant has 63 Special Conditions,

 including seven immigration-related conditions. The seven immigration-related

 Special Conditions address the same general areas – compliance, access, and notice

 – that were contained in the FY 2017 Special Conditions.

          36.   Special Condition 41 (Certification) for FY 2018 requires that a state’s

 chief legal officer certify that the state will comply with 8 U.S.C. §§ 1373 and 1644.

 Section 1373 provides that a state, local government entity or official may not

 prohibit or restrain an official from sending to or receiving from the Immigration

 and Naturalization Service (INS) information regarding an individual’s citizenship

 or immigration status. This prohibition extends to the sending, maintaining or

 exchanging of such information. Section 1644 provides that no state or local

 government entity may be prohibited or restricted from sending to or receiving from

 the INS information regarding the lawful or unlawful immigration status of an

 alien.

          37.   Special Condition 42 (Ongoing Compliance) for FY 2018 requires that

 Colorado monitor itself and its sub-grantees for ongoing compliance with 8 U.S.C. §§

 1373 and 1644.




                                            12
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 13 of 31




       38.    Special Condition 43 (Information-Communication Restriction)

 requires Colorado to monitor itself and sub recipients for compliance with 8 U.S.C.

 §§ 1373 and 1644 regarding the sending to or receiving of information from U.S.

 Immigration and Customs Enforcement.

       39.    Special Condition 44 (No Public Disclosure of Law Enforcement

 Information), requires Colorado to monitor itself and its sub recipients to ensure the

 nondisclosure of any law enforcement information that would result in a direct or

 indirect attempt to conceal or harbor an alien.

       40.    Special Condition 45 (Access) requires Colorado to monitor itself and

 sub recipients to ensure that federal law enforcement officials are not denied access

 to State and local correctional facilities for purposes of interrogating aliens.

       41.    Special Condition 46 (Notice), requires that Colorado monitor itself and

 its sub recipients to ensure that the federal government is provided with advance

 notice of the release of any illegal alien from incarceration in a State or local

 government facility.

       42.    As a condition of making awards to sub recipients, Special Condition

 47 (Collection of Information), requires Colorado to collect and retain for review by

 the Department of Justice the following information from its sub recipients:

       (1)  Does your jurisdiction have any laws, policies, or practices related to
       whether, when, or how employees may communicate with DHS or ICE?
       (2)     Is your jurisdiction subject to any laws from a superior political entity
       (e.g., a state law that binds a city) that meet the description in question 1?
       (3)    If yes to either:


                                            13
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 14 of 31




                     Please provide a copy of each law or policy;
                     Please describe each practice; and
                     Please explain how the law, policy, or practice complies with
                     section 1373.

       G.     Colorado’s FY 2018 application and acceptance of funding.

       43.    In order to make a valid acceptance of the 2018 Byrne JAG grant, the

 DOJ requires Colorado to certify compliance with all 63 Special Conditions placed

 on the 2018 grant, including the immigration-related Special Conditions contained

 in Special Conditions 41-47. The immigration-related Special Conditions require

 Colorado to: certify its compliance and monitor the compliance of its sub recipients

 with 8 U.S.C. §§ 1373 and 1644; share certain immigration-related information with

 federal immigration agencies; allow immigration agents access to local detention

 facilities; and to provide notice before releasing certain undocumented individuals.

       44.    Colorado has applied for $2.7 million in Byrne JAG funding for FY

 2018. As currently envisioned, funds from this program would be used for a variety

 of law enforcement programs, including:

                    The purchase of portable police radio units for Ft. Lewis

                     College and for the City of Yuma;

                    Hiring a technician to work at the Colorado Bureau of

                     Investigation searching spent firearms cartridges through a

                     database. The purpose of this work is to identify the scope of

                     shooting incidents, or to associate a specific firearm with a

                     shooting incident;


                                           14
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 15 of 31




                  Funding a program for the Saguache County Department of

                   Social Services that seeks to meet the needs of youth at risk of

                   placement in institutional settings or who are experiencing

                   serious emotional or behavioral difficulties;

                  The purchase of alternate light source equipment for a Major

                   Crimes Investigation team being developed by the Ft. Morgan

                   Police Department. This technology aids in identifying latent

                   evidence that is impossible to visualize with the naked eye;

                  Funding for hiring a certified deputy for the City of Bayfield’s

                   Marshal’s Office;

                  Funding for Campus Connections, a Colorado State University

                   award-winning therapeutic mentoring program aimed at

                   reducing delinquent behaviors and improving the academic

                   performance of disadvantaged and at-risk youth;

                  Funding a diversion program coordinator for juvenile offenders

                   who commit sexual offenses. The program, which will be

                   operated through the Office of the District Attorney for the

                   Eighth Judicial District, will divert eligible youth from the

                   juvenile justice system. Eligible youth will receive specific

                   interventions and treatment with the aim of avoiding the

                   collateral consequences of being labeled a sex offender; and



                                         15
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 16 of 31




                      Funding for the implementation of a high-risk, high-need

                       truancy reduction program in the Eighteenth Judicial District.

       In the past, Byrne JAG funded programs have included programs to divert

 mentally ill offenders at the arrest state, sex offender apprehension units, and

 tactical teams to address emergency situations.

       45.    On October 1, 2018, the Colorado Division of Criminal Justice received

 e-mail notification that the 2018 Byrne JAG award was available in the federal

 grant management system for the signature of Colorado’s Byrne JAG state

 administering agent.

       46.    Acceptance of Byrne JAG funds is typically required by 45 days after

 the award date.

       47.    On October 11, 2018, Lyndsay Clelland, of Colorado’s Division of

 Criminal Justice, emailed Kathy Mason of the DOJ, stating that Colorado needed

 additional time to review the immigration-related Special Conditions before

 accepting its Byrne JAG funds for FY 2018.

       48.    On October 15, 2018, via letter, Colorado accepted its 2018 Grant

 funds subject to the caveat that the immigration-related Special Conditions were

 unenforceable as applied to Colorado as a 2018 grantee.

       49.    On December 14, 2018, Colorado forwarded its “2018 JAG award

 document” to DOJ. The document was signed by Joe Thome, the Director of

 Colorado’s Division of Criminal Justice. See Ex. 1, p. 1.



                                            16
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 17 of 31




       50.    On January 27, 2019, Meg Williams, Byrne JAG Manager for

 Colorado’s Department of Public Safety, had a telephone conversation with Kathy

 Mason, the State Policy Manager for the BJA, OJP and others. During this

 telephone conversation, Ms. Mason informed Ms. Williams that the BJA had

 prematurely awarded Colorado’s 2018 grant. Ms. Mason informed Ms. Williams

 that the letter of October 15, 2018 from Colorado’s Division of Criminal Justice

 constituted a material change to the grant award and thus disqualified Colorado as

 a recipient. Ms. Mason indicated to Ms. Williams that Colorado had until March 1,

 2019 to rescind its statements in the October 15, 2018 letter that the immigration-

 related Special Conditions were unenforceable as applied to Colorado.

       51.    On March 1, 2019, Mr. Thome issued a letter to Ms. Mason stating

 that Colorado would not rescind the statements made in its October 15, 2018 letter

 regarding the immigration-related Special Conditions. Mr. Thome asked that the

 BJA process Colorado’s grant.

       52.    On or about March 7, 2019, Ms. Mason informed Ms. Williams that

 DOJ had received Colorado’s March 1, 2019 letter. She further advised Ms.

 Williams that given Colorado’s position that the immigration-related Special

 Conditions were unenforceable as to Colorado, the BJA would not approve

 Colorado’s application for Byrne JAG funds for FY 2018. She informed Ms. Williams

 that Colorado could still rescind its objections to the immigration-related Special

 Conditions and receive the Byrne JAG funds.



                                           17
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 18 of 31




       H.     The immigration-related Special Conditions violate the law
              and harm Colorado.

       53.    The DOJ does not have statutory authority to impose the immigration-

 related Special Conditions. An “agency literally has no power to act … unless and

 until Congress confers power upon it.” Louisiana Pub. Serv. Comm’n v. FCC, 476

 U.S. 355, 374 (1986). To date, other courts have found the imposition of nearly

 identical immigration-related Special Conditions unconstitutional.

       54.    Byrne JAG is a formula grant program, not a discretionary program.

 As a formula grant program, Byrne JAG provides funding to applicants who meet

 statutory requirements. Byrne JAG does not provide the DOJ with discretion to

 impose the immigration-related Special Conditions.

       55.    Congress has not authorized the DOJ to impose the immigration-

 related Special Conditions on Byrne JAG. Accordingly, the DOJ’s imposition of the

 immigration-related Special Conditions violates the Separation of Powers between

 Congress and the Executive. Under Separation of Powers, the Executive does not

 have authority to amend or cancel an appropriation that Congress enacted.

       56.    The imposition of the immigration-related Special Conditions violates

 34 U.S.C. § 10228(a), which provides that “[n]othing in this title or any other Act

 shall be construed to authorize any department, agency, officer, or employee of the

 United States to exercise any direction, supervision, or control over any police force

 or any other criminal justice agency of any State or any political subdivision

 thereof.”


                                           18
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 19 of 31




       57.    The Tenth Amendment provides that “[t]he powers not delegated to

 the United States by the Constitution, nor prohibited by it to the States, are

 reserved to the States respectively, or to the people.” Congress may not “issue direct

 orders to the governments of the States.” Murphy v. NCAA, 138 S. Ct. 1461, 1467

 (2018). “Commandeering” occurs both when Congress commands affirmative action

 and when Congress imposes a prohibition. Id.

       58.    Section 1373 violates the anti-commandeering principles because it

 provides that States and localities are prohibited from enacting laws, rules, or

 policies that “prohibit or in any way restrict, any government entity or official from

 sending to, or receiving from the [INS] information regarding the citizenship or

 immigration status, lawful or unlawful, of any individual.” 8 U.S.C. § 1373(a).

 Because this statute does not relate to the “particular … program” of the Byrne JAG

 grants, it does not fall within the narrow exception permitted by South Dakota v.

 Dole, 483 U.S. 203, 207-08 (1987), which permits statutory conditions on federal

 grants that are related “to the federal interest in particular national projects or

 programs.” (citation and quotation omitted).

       59.    Similarly, 8 U.S.C. §1644 violates the Tenth Amendment’s anti-

 commandeering principles because it prohibits states and localities from restricting

 or prohibiting “sending to or receiving from the Immigration and Naturalization

 Service information regarding the immigration status, lawful or unlawful, of an

 alien in the United States.” 8 U.S.C. §1644.



                                           19
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 20 of 31




       60.     The imposition of the seven immigration-related Special Conditions is

 arbitrary and capricious. For instance, the DOJ did not provide any explanation for

 the sudden imposition of these conditions. See Encino Motorcars, LLC v. Navarro,

 136 S. Ct. 2117, 2125 (2016) (with respect to the procedural requirements of

 rulemaking, “[an] agency ‘must examine the relevant data and articulate a

 satisfactory explanation for its action including a rational connection between the

 facts found and the choice made.”) (internal quotation marks omitted).

       61.     Colorado is entitled to Byrne JAG funds in the amount of $2.7 million.

       62.     The DOJ’s refusal to provide Colorado with its entitled funds unless it

 complies with the unenforceable immigration-related Special Conditions harms

 Colorado by denying it funds earmarked for State and local criminal justice

 programs.

                                 CAUSES OF ACTION

                                      COUNT 1
                         Violation of Separation of Powers
       63.     Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       64.     The Constitution vests the spending power in Congress, not the

 Executive Branch. U.S. Const. art. I § 8, cl. 1. Article I, Section 8 of the United

 States Constitution vests exclusively in Congress the spending power to “provide

 for the . . . General Welfare of the United States.”

       65.     Congress may delegate some discretion to the Executive to decide how


                                            20
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 21 of 31




 to spend appropriated funds, but that discretion is limited by the scope of the

 delegation. See City of Arlington v. FCC, 569 U.S. 290, 297-98 (2013).

      66.     The Executive cannot amend or cancel appropriations that Congress

 has duly enacted. See Train v. City of New York, 420 U.S. 35, 38, 44 (1975); In re

 Aiken Cty., 725 F.3d 255, 261 n.1 (D.C. Cir. 2013).

      67.     The FY 2018 immigration-related conditions amount to a refusal to

 spend money appropriated by Congress, in violation of the Executive’s

 constitutional authority to administer the law.

      68.     Congress did not authorize immigration-related conditions in the FY

 2018 Byrne JAG grant; these conditions were imposed by the DOJ. These

 conditions amount to an improper usurpation of Congress’ spending power by the

 Executive.

      69.     The Byrne JAG statute does not authorize the U.S. Attorney General

 to impose generally applicable substantive conditions on grant recipients.

      70.     DOJ does not have authority under 34 U.S.C. § 10102(a)(6) to impose

 any of the immigration-related conditions.

      71.     DOJ does not have the authority to determine that §§ 1373 and 1644

  or other statutes related to immigration are “applicable federal law” for purposes

  of 34 U.S.C. § 10153(a)(5)(D).

      72.     Pursuant to 28 U.S.C. § 2201, Plaintiff is entitled to a declaration that

 the U.S. Attorney General’s imposition of immigration-related conditions on FY



                                           21
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 22 of 31




  2018 Byrne JAG funds violates the constitutional principle of Separation of

  Powers and impermissibly arrogates to the Executive power that is reserved to

  Congress. Plaintiff is also entitled to a permanent injunction preventing the U.S.

  Attorney General from putting those conditions into effect.

                                      COUNT II
                          Violation of the Spending Clause

       73.     Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       74.     Congress’s spending power is not unlimited. When Congress desires to

 condition the states’ receipt of federal funds, it must do so unambiguously so that

 fund recipients can choose to accept or not accept the funds fully cognizant of the

 consequences. In addition, any condition that Congress imposes must be related to

 the federal interest in the particular project or program.

       75.     The immigration-related Special Conditions are ambiguous, in

 violation of the Spending Clause. These Special Conditions were not unambiguously

 authorized by Congress and do not provide Colorado with notice to make a choice

 knowingly, cognizant of the consequences of its participation in the Byrne JAG

 program. Further, the conditions are unrelated to the purposes the Byrne JAG

 funds were intended to further. In particular, the immigration-related objectives

 reflected in the Special Conditions are unrelated to the functions of local law

 enforcement and instead concern federal immigration enforcement.

       76.     Colorado is entitled to a declaration that the immigration-related


                                           22
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 23 of 31




 Special Conditions are unconstitutional and unlawful, in violation of the Spending

 Clause, that these conditions do not provide a basis for withholding Colorado’s FY

 2018 Byrne JAG funds, and that Defendants may not impose these conditions to

 withhold Colorado’s FY 2018 Byrne JAG funds. Plaintiff is also entitled to a

 permanent injunction preventing the U.S. Attorney General from putting these

 conditions into effect.

                                   COUNT III
             Violation of the Administrative Procedure Act through
                               Ultra Vires Conduct

       77.      Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       78.      Under the Administrative Procedure Act (APA), a court must set “aside

 agency action that is “in excess of statutory jurisdiction, authority, or limitations, or

 short of statutory right.” 5 U.S.C. § 706(2)(C). DOJ’s imposition of immigration-

 related conditions on the FY 2018 Byrne JAG award are such agency action.

       79.      DOJ may only exercise authority conferred by statute. See City of

 Arlington, 569 U.S. at 297.

       80.      The Byrne JAG statute does not authorize the U.S. Attorney General

 to impose conditions on the receipt of Byrne JAG funds, or to deny funds to states or

 local governments that fail to comply with those conditions. See City of Chicago, 888

 F.3d at 283.




                                            23
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 24 of 31




         81.   DOJ also lacks statutory authority to condition Byrne JAG funds on

 compliance with §§ 1373 and 1644. The Byrne JAG statute’s requirement that

 grantees comply with “all applicable Federal laws” does not encompass these or

 other immigration-related statutes. Rather, the phrase “all applicable Federal laws”

 refers to the laws that regulate the conduct of federal grant recipients as grant

 recipients and not to every section of the U.S. Code applicable to state government.

 See States of New York, 343 F. Supp. 3d at 231. These statutes do not regulate

 grantees as grantees nor do they mention federal grants or funds.

         82.   Congress has repeatedly considered and rejected legislation that would

 withhold grant funding as a penalty for noncooperation with federal immigration

 law.2

         83.   Because the President acts at the lowest ebb of his power if he acts

 contrary to the expressed or implied will of Congress, Youngstown Sheet & Tube Co.

 v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring), Courts should look

 skeptically on executive action where Congress declined to enact legislation that


 2
  See, e.g., Stop Dangerous Sanctuary Cities Act, H.R. 5654, 114th Cong. § 4 (2016);
 Stop Dangerous Sanctuary Cities Act, S. 3100, 114th Cong. § 4 (2016); Enforce the
 Law for Sanctuary Cities Act, H.R. 3009, 114th Cong. (2016); Mobilizing Against
 Sanctuary Cities Act, H.R. 3002, 114th Cong. § 2 (2015); Stop Sanctuary Policies
 and Protect Americans Act, S. 2146, 114th Cong. § 3 (2015); Stop Sanctuary Cities
 Act, S. 1814, 114th Cong. § 3(a) (2015); Stop Sanctuary Cities Act, S. 1814 114th
 Cong. § 2 (2015); Financial Services and General Government Appropriations Act,
 FY2017, H.R. 5485, 114th Cong., § 1217 (2016); see also H.R. 3355, 103d Cong. §
 5119 (Nov. 19, 1993) (Senate version of Violent Crime Control and Law
 Enforcement Act, which would have authorized DOJ to withhold grant funding if
 the jurisdiction did not cooperate with the Immigration and Naturalization Service).


                                           24
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 25 of 31




 would have granted the same or substantially similar authority to the executive

 branch. See FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 159-60

 (2000). There is no provision in the United States Constitution that authorizes the

 President to enact, amend, or repeal statutes, including appropriations already

 approved by Congress and signed into law by the President. Clinton v. City of New

 York, 524 U.S. 417, 438 (1998).

       84.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Plaintiff is entitled to

 a declaration that the U.S. Attorney General lacks authority to impose the

 immigration-related conditions on FY 2018 Byrne JAG funds and, in doing so, has

 acted contrary to law in violation of the APA. Plaintiff is also entitled to a

 permanent injunction preventing the U.S. Attorney General from putting those

 conditions into effect.

                                    COUNT IV
                  Violation of the Administrative Procedure Act
                   Agency Action Not in Accordance with law

       85.     Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       86.     Under the APA, a court must set “aside agency action” that is “not in

 accordance with law.” 5 U.S.C. § 706(2)(A).

       87.     The immigration-related conditions in the 2018 Byrne JAG award are

 invalid under 34 U.S.C. § 10228(a), which prohibits Executive Branch officials from




                                            25
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 26 of 31




 using law enforcement grants to exert “any direction, supervision, or control” over

 any state or local police force or criminal justice agency.

       88.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Plaintiff is entitled to

 a declaration that the U.S. Attorney General is without authority to impose the

 immigration-related conditions in Colorado’s FY 2018 Byrne JAG award and, in

 doing so, has acted contrary to law under the APA. Plaintiff is also entitled to a

 permanent injunction preventing the U.S. Attorney General from putting those

 conditions into effect.

                                  COUNT V
    Violation of the Administrative Procedure Act through Arbitrary and
                         Capricious Agency Action


       89.     Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       90.     Under the APA, a court must set “aside agency action” that is

 “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

 the law,” 5 U.S.C. § 706(2)(A). For example, agency action may be considered

 arbitrary, capricious, or an abuse of discretion because the agency has failed to

 consider relevant evidence or “articulate a satisfactory explanation for its action.”

 Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.

 29, 43 (1983).

       91.     An agency’s departure from prior practice can also serve as a basis for

 finding an agency’s interpretation to be arbitrary and capricious if the change in


                                            26
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 27 of 31




 policy constitutes an “unexplained inconsistency.” Nat’l Cable & Telecomms. Ass’n v.

 Brand X Internet Servs., 545 U.S. 967, 981 (2005).

       92.    DOJ departed from more than a decade of past practice when it

 imposed immigration-related conditions on Colorado’s receipt of Byrne JAG funds

 yet provided almost no explanation for its decision. See Encino Motorcars, LLC, 136

 S. Ct. at 2126 (“the agency must at least display awareness that it is changing

 position and show that there are good reasons for the new policy”).

       93.    DOJ has never previously determined that either §1373 or §1644 is an

 “applicable Federal law” for the purposes of the Byrne JAG program.

       94.    Despite DOJ’s shift in policy, it has provided virtually no explanation

 for its decisions. It released no reports, studies or analysis in connection with its

 July 25, 2017 announcement of the FY 2017 immigration-related grant conditions.

 Neither did it release reports, studies or analysis in connection with its October 1,

 2018 Byrne JAG grant containing those and additional immigration-related grant

 conditions. Nor has it attempted to justify its aggressive and shifting

 interpretations of §§ 1373 and 1644.

       95.    In addition, DOJ “relied on factors which Congress has not intended it

 to consider,” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43, by, for example, evaluating

 grant applicants on the basis of their compliance with the immigration-related

 conditions rather than on their compliance with expressly enumerated statutory

 application requirements. See 34 U.S.C. § 10153(a)(1)-(6).



                                            27
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 28 of 31




       96.     DOJ also “entirely failed to consider an important aspect of the

 problem” by failing to recognize how § 1373 and statutes like it, including § 1644,

 interfere with local policies that promote public health and safety. See City of

 Philadelphia v. Sessions, 280 F. Supp. 3d 579, 625 (E.D. PA 2017).

       97.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Plaintiff is entitled to

 a declaration that the immigration-related conditions imposed on FY 2018 Byrne

 JAG funds violate the APA. Plaintiff is also entitled to a permanent injunction

 preventing the U.S. Attorney General from putting those conditions into effect.

                                   COUNT VI
                        Tenth Amendment: Commandeering

       98.     Plaintiff incorporates by reference the allegations in the preceding

 paragraphs.

       99.     The Tenth Amendment prohibits the federal government from

 “requir[ing] States and localities “to govern according to Congress’ instructions,”

 New York v. United States, 505 U.S. 144, 162 (1992), or “command[ing] the States’

 officers … to administer or enforce a federal regulatory program,” Printz v. United

 States, 521 U.S. 898, 935 (1997).

       100.    Sections 1373 and 1644 violate the Tenth Amendment because they

 “unequivocally dictate [ ] what a state legislature may and may not do.” Murphy,

 138 S. Ct. at 1476. Congress does not have the “power to issue direct orders to the

 governments of the States.” See City of Philadelphia, 309 F. Supp. 3d. at 328.




                                           28
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 29 of 31




       101.   Because §§ 1373 and 1644 violate the Tenth Amendment, DOJ cannot

 require jurisdictions to comply with the statutes as a condition of receiving FY 2018

 Byrne JAG funds.

       102.   Pursuant to 28 U.S.C. § 2201, Plaintiff is entitled to a declaration that

 the §1373 and §1644 conditions imposed on Colorado’s FY 2018 Byrne JAG grant

 violate the Tenth Amendment. Plaintiff is also entitled to a permanent injunction

 preventing the U.S. Attorney General from putting these conditions into effect.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays this Court to:

     (a) Declare that the immigration-related conditions imposed on the FY 2018

        Byrne JAG program are unlawful;

     (b) Permanently enjoin Defendants from enforcing the immigration-related

        conditions contained in the FY 2018 Byrne JAG grant on the State of

        Colorado and retain jurisdiction to monitor DOJ’s compliance with this

        Court’s judgment;

     (c) Issue a writ of mandamus compelling Defendants to immediately disburse

        the State of Colorado’s FY 2018 award, without further delay;

     (d) Declare that 8 U.S.C. §1373 violates the Tenth Amendment and is

        unconstitutional;

     (e) Declare that 8 U.S.C. §1644 violates the Tenth Amendment and is

        unconstitutional;



                                           29
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 30 of 31




    (f) Award Plaintiff its reasonable fees, costs, and expenses, including

       attorneys’ fees, pursuant to 28 U.S.C. § 2412; and

    (g) Grant other such relief as this Court may deem proper.

      Respectfully submitted this 10th day of September, 2019.

                                       PHILIP J. WEISER
                                       Attorney General


                                       s/     Kathleen Spalding
                                       ERIC R. OLSON*
                                       Solicitor General
                                       PATRICK L. SAYAS*
                                       KATHLEEN SPALDING*
                                       WILL ALLEN*
                                       Senior Assistant Attorneys General
                                       Ralph L. Carr Colorado Judicial Center
                                       1300 Broadway, 10th Floor
                                       Denver, CO 80203
                                       Telephone: 720-508-6626
                                       FAX:         720-508-6032
                                       E-Mail: eric.olson@coag.gov
                                                pat.sayas@coag.gov;
                                                kit.spalding@coag.gov
                                                will.allen@coag.gov
                                       *Counsel of Record

                                       Attorneys for the State of Colorado


 Plaintiff’s Address:
 200 East Colfax Avenue
 Denver, CO 80203




                                         30
Case 1:19-cv-00736-JLK Document 31 Filed 09/10/19 USDC Colorado Page 31 of 31




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the

 foregoing SECOND AMENDED COMPLAINT with the Clerk of Court using the

 CM/ECF system which will send notification of such filing to the following email

 addresses:


 Daniel D. Mauler
 Trial Attorney
 U.S. Department of Justice
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, DC 20530
 Dan.mauler@usdoj.gov


                                        s/ Laurie A. Merrick
                                        Paralegal II
                                        Civil Litigation & Employment Law Section




                                           31
